Citation Nr: 0908799	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to service connection for a right leg 
disability, to include on a secondary basis.

4.  Entitlement to service connection for arthritis (claimed 
as aches of the lower extremities), to include on a secondary 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to May 1958.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the San Juan, Puerto Rico Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a written statement received by the 
RO in May 2008, the Veteran withdrew from appellate status 
the issue of entitlement to an increased rating for 
fibromyositis of the low back.  38 C.F.R. § 20.204.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine, a right 
leg disability and arthritis are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDING OF FACT

The veteran has a gastrointestinal disability manifested by 
symptoms of occasional diarrhea, pain and bloating that is 
related to his service-connected fibromyositis.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability 
manifested by symptoms of occasional diarrhea, pain and 
bloating is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the matter 
being addressed.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for a 
gastrointestinal disability, because this decision grants 
service connection such disability, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice/duty to assist is harmless.

II.  Service Connection for a Gastrointestinal Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's service treatment records (STRs) show that he 
was seen for acute fibrositis May 1956.  In addition, he was 
seen in August 1957 with complaints of back pain for one to 
two months.  Examination revealed paravertebral spasms.  
Separation examination in 1958 found the right leg one inch 
longer than the left leg and a pelvic tilt.  

Following service, a November 1967 VA examination report 
notes findings of slight lumbar paravertebral muscle spasm.  
A January 1968 rating decision granted service connection for 
fibromyositis of the lumbar paravertebral muscles.  
Currently, this disability is rated as 40 percent disabling.  
VA records note that the Veteran manages the pain from his 
fibromyositis with non-steroidal anti-inflammatory drugs.  
For example, an August 2001 VA examination report notes that 
the Veteran took 800 milligrams of Ibuprofen, which provided 
good pain control for one to two days.

As the Veteran has established service connection for 
fibromyositis, what remains to be shown to establish 
secondary service connection for a gastrointestinal 
disability is that he has such disability, and that it was 
caused or aggravated by his fibromyositis.  The medical 
evidence of record shows that he currently has a diagnosis of 
a gastrointestinal disability.  A June 2004 VA examination 
report notes the Veteran's history of occasional diarrhea, 
pain and bloating.  The examiner also noted that the Veteran 
was taking non-steroidal anti-inflammatory drugs to control 
the pain from his fibromyositis.  He stated, "These drugs 
particularly ibuprofen and Motrin are particularly well known 
for their induction of increased gastric acid secretion 
symptomatology including bleeding and perforation of 
duodenum, stomach and esophagus."  The examiner rendered a 
diagnosis of non-steroidal anti-inflammatory drug induced GI 
symptomatology.  He opined that the Veteran's pain, bloating 
of gases and occasional diarrhea are most likely the result 
of or caused by nonsteroidal anti-inflammatory drug use.   

In an October 2004 follow-up opinion, the VA examiner stated 
that non-steroidal anti-inflammatory drugs:

Are particularly well known for their 
induction of increased gastric acid 
symptomatology.  This may occur with or 
in the absence of an organic pathology, 
as in this case, where the GI series 
showed no significant organic 
abnormality.  In short, [the Veteran's] 
GI condition is proximately due to, or 
the result of, drugs used to treat his 
service-connected fibromyositis and 
lumbar paravertebral muscles, but there 
is no chronic objective pathologic 
condition of the GI tract associated with 
this.  Actually, if the use of these 
drugs is discontinued, symptoms will most 
likely disappear in a short time.

Based on the favorable decision below regarding secondary 
service connection, it is unnecessary to expand upon the 
issue of a direct relationship between a gastrointestinal 
disability and service.  In resolving all reasonable doubt in 
the Veteran's favor, the Board concludes that his current 
gastrointestinal symptoms are at least partially related to 
his service-connected fibromyositis.  In viewing this 
evidence in a light most favorable to the Veteran, as is 
required in such a situation, the Board finds that it shows 
that he has a gastrointestinal disability manifested by 
symptoms of occasional diarrhea, pain and bloating  that is 
caused or aggravated by his service-connected fibromyositis.  
Consequently, the requirements for establishing secondary 
service connection are met.  Resolving any remaining 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection for a gastrointestinal disability is 
warranted.


ORDER

Service connection for a gastrointestinal disability 
manifested by occasional diarrhea, pain and bloating is 
granted.


REMAND

The Veteran also seeks service connection for degenerative 
disc disease of the lumbosacral spine.  He maintains that his 
disc disease is related to his military service.

Historically, the Veteran's STRs show that he was seen in 
August 1957 with complaints of back pain for one to two 
months.  Examination revealed paravertebral spasms.  
Separation examination in May 1958 found the right leg one 
inch longer than the left leg and a pelvic tilt.  A February 
1968 VA examination report notes findings of slightly 
depressed left ankle jerk.  July 1973 VA hospitalization 
reports note that myelogram revealed a right L5 herniated 
nucleus pulposus.
 
The evidence of record includes a June 2004 VA examination 
report that notes findings of L4-L5 bulging disc and L5-S1 
herniated nucleus pulposus with degenerative disc disease by 
MRI.  In a February 2005 follow-up opinion, the VA examiner 
noted that the Veteran "does not meet the criteria for 
chronicity in service, since he went to [sick call] on only 
one occasion due to back pain.  Also there is no evidence of 
treatment for a low back condition up to several years after 
service.  [The Veteran] also worked in maintainance [sic] and 
[as a] construction worker for several years after his 
discharge."  The VA examiner stated, "It is my opinion that 
the L4-L5 bulging disc and L5-S1 herniated disc with DJD is 
less likely as not secondary to SC lumbar paravertebral 
fibromyositis."  The VA examiner did not provide a specific 
etiology opinion regarding direct service connection.

In addition, in June 2005 and August 2006 letters the 
Veteran's private physician, Dr. S., reported findings which 
included: herniated nucleus pulposus of the lumbar spine, 
L5/S1-L4/L5; degenerative disc disease of the lumbar spine; 
and stenosis with chronic radiculopathy of the L4 nerve root.  
Dr. S. also stated that the Veteran reported a history of 
back pain since lifting a heavy load in 1956 during his 
military service.  In August 2006 Dr S. stated:

After evaluation of evidence and [the 
Veteran] physical exam there is enough 
medical evidence to show that the 
[Veteran's] original injury while in 
active duty in [1956] was the cause of 
the deterioration of the [Veteran's] low 
back condition and chronic radicular 
symptoms. . . . Since [the Veteran's] 
condition occurs [sic] in [1956], I 
believe there were not enough technology 
for diagnosis of above conditions but 
after reviewing all data and [the 
Veteran's] symptoms I have no doubt the 
above findings and condition are 
[secondary] to the original injury.

It is unclear whether this opinion was rendered following a 
review of all pertinent records, to include STRs and February 
2005 VA medical opinion.  

A medical opinion is needed to reconcile (with a detailed 
explanation of the rationale) the conflicting opinions as to 
whether the Veteran's degenerative disc disease of the lumbar 
spine is causally related to his service.  

The matters of entitlement to service connection for a right 
leg disability and arthritis (claimed as aches of the lower 
extremities), both to include as secondary to degenerative 
disc disease of the lumbosacral spine, are clearly 
inextricably intertwined with the matter of service 
connection for degenerative disc disease of the lumbosacral 
spine.  Therefore, consideration of these matters must be 
deferred until the matter of service connection for 
degenerative disc disease of the lumbosacral spine is 
resolved.  In this regard, the Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  The regulation further sets out the 
procedure for determining the extent of any aggravation.  
Attention of the RO is directed to these changes.  Moreover, 
the Veteran should have written notice of the new regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
written notice of the amendments to 38 
C.F.R. § 3.310(b), effective October 10, 
2006.

2.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the presence and likely 
etiology of any current degenerative disc 
disease of the lumbosacral spine.  The 
Veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

The examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that any lumbosacral spine 
degenerative disc disease was incurred as 
a result of the Veteran's military 
service (specifically to include 
consideration of his treatment for 
paravertebral spasms therein).  The 
examiner should explain the rationale for 
the opinion and should reconcile it with 
those provided by the VA examiner in 
February 2005 or/and by Dr. S. in June 
2005 and August 2006.

3.  The RO should then review the claims 
of service connection for degenerative 
disc disease of the lumbar spine, and for 
a right leg disability and arthritis 
(claimed as aches of the lower 
extremities), including on a secondary 
basis, under 38 C.F.R. § 3.310(b). 

4.  If any of these claims remains 
denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his attorney the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


